DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-12, the preamble of the claims recites “a valve closure when used in combination with a dispensing coupler”. The language “when used in combination” makes it unclear if the claim is a use claim. See MPEP 2173.05(q). For the purpose of examination “used” will be treated as “configured”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9, 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Johnston (US 3353724 A).
Claim 1, Johnston discloses the valve closure having: 
- an inner sleeve (120) which includes a socket (128, 138) and an annular inner valve seat (bottom surface of 138); 
- a valve member (144) having an annular sealing face (closing plate 142) co-operable with the inner valve seat; 
- spring means (spring 142) urging the valve member against the inner valve seat; 
- wherein the valve member incorporates a plurality of projections (144, 146) spaced radially inwards from the annular sealing face (23) and projecting towards the socket (16); 
the dispensing coupler having: 
- a housing (36); 
- a tubular probe (50, 66) slidably received within the housing, the tubular probe having a central bore; 
- wherein a distal end of the tubular probe has an end face (150), a circumferentially-extending ring seal (64), and a circumferential locking recess (54) disposed between the ring seal and the end face to engage a detachable closing element.

Claim 3, Johnston discloses wherein a lower end of the socket (128, 138; FIG 2) is defined by an inwardly directed shoulder which provides the inner valve seat.

Claim 5, Johnston discloses wherein the inner sleeve (120) is disposed within an outer sleeve (116) adapted to engage the neck (100) of a container.

Claim 6, Johnston discloses wherein the outer sleeve (116) is connected to an annular top wall (94, 98) forming an outer valve seat.

Claim 7, Johnston discloses wherein the inner sleeve (120) is provided with a ring seal (154) co-operable with the outer valve seat (116, 98, 94).

Claim 8, Johnston discloses wherein outer spring means (158) urges the inner sleeve (120) towards the outer valve seat (116, 98, 118).

Claim 9, Johnston discloses wherein an outer periphery of the annular top wall projects radially outwards and has a plurality of circumferential notches (92).

Claim 12, Johnston discloses wherein the housing has a gas inlet port (46).

Claim 13, Johnston discloses wherein the dispensing coupler has a bayonet fitting (FIGs 1-2; Col 3, line 5) to engage the valve closure.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnston as applied to claim 1 above, and further in view of Windle (US 86196).
Claim 2, Johnston substantially discloses the apparatus as claimed above but is silent on wherein the valve member incorporates at least three projections.
Windle teaches wherein the valve member (J) incorporates at least three projections (I).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Johnston with projections as taught by Windle in order to provide improved valve stability.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson and Windle as applied to claim 3 above, and further in view of Johnston (US 3591058 A).
Claim 4, Johnston substantially discloses the apparatus as claimed above but is silent on wherein the height of the projections measured axially of the inner sleeve is less than the axial length of the shoulder at the lower end of the socket.
Johnston (‘058) teaches wherein the height of the projections (98d) measured axially of the inner sleeve is less than the axial length of the shoulder at the lower end of the socket (188, 88d).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Johnston with projection height as taught by Johnston (‘058) in order to provide a smaller and lightweight valve member.

Allowable Subject Matter
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754